       5:19-cv-03213-JMC         Date Filed 06/29/20      Entry Number 7       Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  ORANGEBURG DIVISION

                                    )
BI-LO, LLC,                         )
                                    )                Civil Action No.: 5:19-cv-03213-JMC
                   Petitioner       )
                                    )                ORDER AND OPINION
              v.                    )
                                    )
Alfreida Parker,                    )
                                    )
                   Respondent.      )
___________________________________ )

       Petitioner BI-LO, LLC filed a Petition to Compel Arbitration (ECF No. 1) between

Petitioner and Respondent Alfreida Parker, pursuant to 9 U.S.C. § 4 (“Federal Arbitration Act”),

S.C. Code Ann. § 15-48-20 (West 2020), and any other applicable law. Respondent filed a Memo

in Opposition to Arbitration. (ECF No. 2.) For the reasons set forth below, the court DENIES

Petitioner’s Petition to Compel Arbitration. (ECF No. 1.)

                     I.      FACTUAL AND PROCEDURAL BACKGROUND

       On or about September 6, 2016, Petitioner alleges that Respondent applied for and received

an “SE Grocers Rewards Card” (hereinafter the “Card”) which afforded various discounts on items

in Petitioner’s stores. (ECF No. 1 at ¶ 6.) In exchange for receipt of this Card, Petitioner alleges

that Respondent agreed to terms and conditions governing her conduct and business with

Petitioner. Id. Petitioner alleges that, at her deposition on October 10, 2019, Respondent admitted

that she had previously obtained a Card and had thus assented to the terms of the Agreement. (ECF

No. 1 ¶ 7.)

       On July 2, 2017, Respondent alleges that she was shopping at one of Petitioner’s grocery

stores in Orangeburg, South Carolina, when an off-duty Orangeburg Department of Public Safety



                                                     1
       5:19-cv-03213-JMC         Date Filed 06/29/20      Entry Number 7       Page 2 of 8




(“ODPS”) police officer spoke with one of Petitioner’s employees to relay suspicions of

shoplifting. (ECF No. 1-1 at 2–3.) After leaving Petitioner’s store, Respondent claims she was

pulled over, questioned, and arrested on suspicion of shoplifting by another, uniformed ODPS

officer. Id. Respondent subsequently brought a civil action in the Orangeburg County Court of

Common Pleas on March 5, 2019, against Petitioner for cooperating with law enforcement

personnel. (ECF No. 1-1.) In her state court filings, Respondent has pleaded causes of action for

negligence, gross negligence, false imprisonment, and malicious prosecution. Id.

       Petitioner moves this court to issue an Order compelling arbitration as to any claims

between Petitioner and Respondent, pursuant to Section 4 of the Federal Arbitration Act, 9 U.S.C.

§ 4. (ECF No. 1.) Petitioner alleges the Agreement mandates binding arbitration to resolve any

disputes between the Parties, including disputed tort claims. (ECF No. 1 ¶ 9.) Specifically,

Petitioner alleges that the Agreement provides that the Parties shall submit to arbitration governed

by the Federal Arbitration Act and conducted pursuant to the rules and procedures of the American

Arbitration Association. Id. In capitalized letters, the Agreement includes a waiver of rights to

trials by jury and to litigate any claims in court. Id. On December 3, 2019, Respondent filed a

Memorandum in Response to Petition to Compel Arbitration. (ECF No. 2.) On December 6, 2019,

Petitioner filed a Reply to Respondent’s Memorandum in Response to Petition to Compel

Arbitration. (ECF No. 3.)

                                      II.    LEGAL STANDARD

       In deciding whether the parties have agreed to submit a particular grievance to arbitration,

a court is not to rule on the potential merits of the underlying claims. Zabinski v. Bright Acres

Assocs., 553 S.E.2d 110, 118 (S.C. 2001). To decide whether an arbitration agreement

encompasses a dispute, a court must determine whether the factual allegations underlying the claim



                                                     2
       5:19-cv-03213-JMC          Date Filed 06/29/20       Entry Number 7        Page 3 of 8




are within the scope of the arbitration clause. Hinson v. Jusco Co., 868 F. Supp. 145, 149 (D.S.C.

1994); S.C. Pub. Serv. Auth. v. Great W. Coal, 437 S.E.2d 22, 25 (S.C. 1993). The policy of the

United States and South Carolina is to favor arbitration of disputes. Tritech Elec., Inc. v. Frank

M. Hall & Co., 540 S.E.2d 864, 865 (S.C. Ct. App. 2000). The general rule is arbitration is

typically favored and ordered “unless a court can say with positive assurance that an arbitration

clause is not susceptible to any interpretation that covers the dispute.” Gissel v. Hart, 676 S.E.2d

320, 323 (S.C. 2009).

       Although policy favors arbitration, federal courts have the authority to evaluate the validity

of arbitration agreements. See Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 403–

04 (1967). It is well established that “a party can compel arbitration under the [Federal Arbitration

Act] if it establishes: (1) the existence of a dispute between the parties; (2) a written agreement

that includes an arbitration provision purporting to cover the dispute that is enforceable under

general principles of contract law; (3) the relationship of the transaction, as evidenced by the

agreement, to interstate or foreign commerce; and (4) the failure, neglect or refusal of a party to

arbitrate the dispute.” Am. Gen. Life & Accident Ins. Co. v. Wood, 429 F.3d 83, 87 (4th Cir. 2005);

Whiteside v. Teltech Corp., 940 F.2d 99, 102 (4th Cir. 1991).

                                       III.    JURISDICTION

       While the case is still pending in Orangeburg County Court of Common Pleas, the United

States Supreme Court has ruled “‘the pendency of an action in the state court is no bar to

proceedings concerning the same matter in the Federal Court having jurisdiction,’ and that the

federal courts have a ‘virtually unflagging obligation . . . to exercise the jurisdiction given them.’”

Moses H. Cone Memorial Hosp. v. Mercury Const. Co., 460 U.S. 1, 15 (1983) (citing Colo. River

Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1910)). Therefore, so long as the



                                                      3
       5:19-cv-03213-JMC            Date Filed 06/29/20     Entry Number 7        Page 4 of 8




court has original jurisdiction, the pendency of a state action does not bar the federal district court

from exercising its jurisdiction.

       Defendant(s), or as in this case Petitioner, “may, at any time before the trial thereof, remove

such action or proceeding to the district court of the United States for the district and division

embracing the place where the action or proceeding is pending.” 9 U.S.C. § 205. The court must

have original jurisdiction over the claim(s) either under 28 U.S.C. § 1331 or § 1332. The FAA,

alone, does not supply jurisdiction to the court under 28 U.S.C. § 1331 because, although it is

federal law, “it does not create any independent federal-question jurisdiction.” Moses H. Cone

Memorial Hosp., 460 U.S. at 25 n.32. Thus, the court does not have subject matter jurisdiction

under 28 U.S.C. § 1331.

       The court must have jurisdiction under 28 U.S.C. § 1332, where a federal district court has

subject matter jurisdiction through diversity of citizenship when the action is between citizens of

different states and the amount in controversy is greater than $75,000.00. 28 U.S.C. § 1332(a). The

Supreme Court has held that, “there must be diversity of citizenship or some other independent

basis for federal jurisdiction before the order [compelling arbitration] can issue.” Moses H. Cone

Memorial Hosp., 460 U.S. at 25 n.32 (citing Commercial Metals Co. v. Balfour, Guthrie & Co.,

577 F.2d 264, 268–69 (5th Cir. 1978)). It is evident that there is diversity of citizenship among the

parties since Respondent is an individual citizen and resident of Orangeburg County, South

Carolina and Petitioner is a limited liability company formed under the laws of the State of Florida.

(ECF No. 1 at 2 ¶¶ 4–5.)

       In determining the amount in controversy for federal diversity jurisdiction, the court must

examine the complaint at the time of removal. Thompson v. Victoria Fire & Cas. Co., 32 F.

Supp.2d 847, 848 (D.S.C.1999) (citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283,



                                                      4
       5:19-cv-03213-JMC         Date Filed 06/29/20      Entry Number 7       Page 5 of 8




292 (1938)). Where a complaint does not specify an amount, “the object which is sought to be

accomplished by the plaintiff may be looked to in determining the value of the matter in

controversy.” Mattison v. Wal–Mart Stores, Inc., No. 6:10-cv-01739-JMC, 2011 WL 494395, at

*2 (D.S.C. Feb. 4, 2011) (internal citation and quotations omitted). Where the plaintiff has alleged

an indeterminate amount of damages, courts may consider the plaintiff's claims, as alleged in the

complaint, the notice of removal filed with a federal court, and other relevant materials in the

record. Id. Courts include claims for punitive and consequential damages as well as attorney fees

and costs in assessing whether the amount in controversy is satisfied to establish diversity

jurisdiction. Id.; see also Thompson, 32 F. Supp.2d at 849 (holding the amount in controversy

indisputably exceeds $75,000.00 where complaint sought consequential damages, punitive

damages, and attorneys' fees and costs beyond the $25,000.00 in actual damages claimed).

       Based on the information provided, there is not sufficient information or evidence to

determine whether the amount in controversy has been met. The filing fee for the Petition to

Compel Arbitration was $400.00. (ECF No. 1.) However, there is no evidence presented for the

court to determine the amount for punitive or consequential damages, actual damages claimed,

attorneys’ fees, or other costs in order to get past the $75,000.00 threshold requirement. In the

Amended Complaint, the amount of damages was “to be determined by the trier of fact.” (ECF

No. 1-1 at 5.) Respondent claims that she was “entitled to judgment against the Defendants for

actual and punitive damages as sought herein, for the costs of this action, and for such other and

further relief as the Court may deem just and proper.” Id. Additionally, the party asserting federal

jurisdiction generally bears the burden of establishing that federal jurisdiction exists. See In re

Business Men’s Assurance Co. of America, 992 F.2d 181, 183 (8th Cir. 1993). Petitioner has not

met the burden of establishing that federal jurisdiction exists and since there is no evidence



                                                     5
      5:19-cv-03213-JMC          Date Filed 06/29/20        Entry Number 7        Page 6 of 8




presented to determine the amount in controversy, the court cannot exercise diversity jurisdiction

over the claims.

                                            IV.     ANALYSIS

       The Federal Arbitration Act “governs the rights and responsibilities of the parties with

respect to an arbitration agreement.” Forrester v. Penn Lyon Homes, Inc., 553 F.3d 340, 342 (4th

Cir. 2009). The Federal Arbitration Act § 4 applies to disputes when:

       “a party aggrieved by the alleged failure, neglect, or refusal of another to
       arbitrate under a written agreement for arbitration may petition any United
       States district court . . . in a civil action . . . for an order directing that such
       arbitration proceed in the manner provided for in such agreement.”

9 U.S.C. § 4.

       As noted above, arbitration is generally preferred and “courts generally hold broadly-

worded arbitration agreements apply to disputes in which a ‘significant relationship’ exists

between the asserted claims and the contract in which the arbitration clause is contained.” Gissel

v. Hart, 676 S.E.2d 320, 323 (S.C. 2009). Respondent objects to Petitioner’s Petition to Compel

Arbitration on the following two grounds: (1) the arbitration clause in the SE Grocer’s Rewards

Terms and Conditions is inapplicable because Respondent was not a fully enrolled member, and

(2) Respondent’s claims lack arbitrability and thus are not subject to arbitration. The court

addresses each of these grounds below respectively.

       1.       The Applicability of the Arbitration Clause.

       Respondent first objects to the Petition on the grounds that the SE Grocers Rewards terms

and conditions only apply to fully enrolled “members” and Respondent was not a fully enrolled

“member.” (ECF No. 2 at 1.)

       Although Petitioner has provided some evidence that Respondent has a history of using the

Rewards Card from September 2016–November 2017 (ECF No. 1-3) and that she provided

                                                      6
       5:19-cv-03213-JMC         Date Filed 06/29/20      Entry Number 7       Page 7 of 8




Petitioner with personal information such as her name, address, and phone number in order to

utilize the Card, there is no other evidence to indicate that Respondent thereby consented to the

terms and conditions of the Agreement. As noted by the Agreement, in order for the Agreement to

apply the individual must “finish registration at www.SEGrewards.com or by calling 1-844-745-

0463 . . . [and] just receiving an SE Grocers rewards card or providing partial enrollment

information does not make you a fully enrolled Member.” (ECF No. 1-2 at 1.) No such evidence

has been presented by Petitioner to indicate whether Respondent actually completed registration

through the website or the phone number. Although there is evidence that Respondent has provided

the personal information, the Agreement also states that “[t]o finish the registration process, you

must also acknowledge receipt of these Terms . . . .” (ECF No. 1-2 at 2.) Petitioner has not set

forth sufficient evidence regarding whether Respondent actually acknowledged and agreed to the

Terms of the Agreement. The court finds that the Agreement supports that Respondent was not a

fully enrolled member and therefore, Respondent cannot be held accountable to the Arbitration

Provision within the Agreement.

       2.      The Arbitrability of Respondent’s Claims.

       Respondent’s second objection is regarding the arbitrability of the claims set forth in the

original, state court complaint. (ECF No. 2 at 2.) Based on Respondent’s objection, there is only a

dispute over one of the four prerequisites for compelling arbitration.

       To decide whether an arbitration agreement encompasses a dispute, a court must determine

whether the factual allegations underlying the claim are within the scope of the arbitration clause.

Hinson v. Jusco Co., 868 F. Supp. 145, 149 (D.S.C. 1994); S.C. Pub. Serv. Auth. V. Great W. Coal,

437 S.E.2d 22, 25 (S.C. 1993). The court finds that none of Respondent’s claims are covered within

the Arbitration Provision:



                                                     7
       5:19-cv-03213-JMC         Date Filed 06/29/20      Entry Number 7        Page 8 of 8




       “(c) ‘claim’ means any current or future claim, dispute to controversy relating
       to SE Grocers rewards, including these Terms, except for the validity,
       enforceability, or scope of this arbitration provision. Claim includes but is not
       limited to . . . (2) claims based upon contract, tort, fraud, statute, regulation,
       common law and equity . . . .”

(ECF No. 1-2 at 7 (emphasis added).)

       There has been no evidence presented to the court for there to be a showing of anything

but that Respondent’s claims do not involve the SE Grocer’s Rewards. According to the Summons,

(ECF No. 1-1), the entire litigation involves an alleged shoplifting incident at an individual store.

The Arbitration provision presented in the Agreement states that only claims relating to SE

Grocers Rewards are subject to arbitration. (ECF No. 1-2 at 7 (emphasis added).) The claims

presented by Respondent do not even mention the SE Grocers Rewards and mainly focuses on the

alleged shoplifting incident. Since there is no other evidence presented, the court cannot find that

Respondent’s claims are arbitrable under the Agreement.

                                       V.      CONCLUSION

       Based on the above reasoning, the court finds that Respondent did not consent to the Terms

found in the Agreement and her claims were not covered in the Agreement. Additionally, the court

cannot grant Petitioner’s Petition because the court does not have subject matter jurisdiction under

28 U.S.C. § 1332. Accordingly, Petitioner’s Petition to Compel Arbitration is DENIED.

       IT IS SO ORDERED.




                                                            United States District Judge

June 29, 2020
Columbia, South Carolina




                                                     8
